This appeal was taken from a judgment of the district court of Harris county to the First Court of Civil Appeals at Galveston, and was by the Supreme Court duly transferred from said Court of Civil Appeals to this, the Ninth Court of Civil Appeals, and duly filed on the docket of this court July 3, 1930, and was by this court, on July 9, 1930, set for submission on October 27, 1930. The case is before us without briefs by either party, but appellee has filed his motion to dismiss the appeal for want of prosecution. No motion for a postponement of submission was filed, and appellee insists upon his motion to dismiss. There is no excuse offered why briefs have not been filed.
In the case of United States Fidelity  Guaranty Co. v. Hardy,24 S.W.2d 462, in passing upon a similar question, we said:
"It is well settled that the failure of parties to an appeal, without good cause being shown, to file briefs in accordance with the rules prescribed by the Supreme Court, authorizes the Court of Civil Appeals to dismiss the appeal without searching the record for fundamental error." Citing Gant v. Timmons, 78 Tex. 11, 14 S.W. 236; Pearson v. Household Sewing Machine Co., 78 Tex. 385, 14 S.W. 890; Bowman v. Hoffman,28 Tex. Civ. App. 311, 67 S.W. 152; and Haynes v. J. M. Radford Grocery Co. (Tex.Com.App.) 14 S.W.2d 11.
As the motion of appellee to dismiss the appeal for want of prosecution was duly filed, and is here insisted upon, and same being a legal right which appellee has to urge, the motion should be granted, and it is so ordered, and the appeal is dismissed.